Per Curiam.
This writ of error is to’ a judgment convicting Parker of the statutory offence of having carnal intercourse with an unmarried female under the ag'e of eighteen years.
The court sustained objections to questions asked the mother of the prosecutrix as to whether she was unfriendly to the accused. As a letter written by the witness to the defendant and shown in evidence indicated a hostile attitude of the witness to the defendant, the exclusion of the testimony of the witness on that subject was harmless, if error. In so far as requested instructions were refused, they were either incorrect as statements of the law, or were sufficiently c'overed by charges given.
A ground of the motion for new trial was that the indictment was not read to the defendant. This ground was supported by an affidavit of the defendant that the indictment was not read. The record proper states that the defendant “on being arraigned plead not guilty;” and the court, on an affidavit of the jurors that the indictment was read when the defendant was arraigned, overruled the motion. No error is made to appear. The *154testimony is ample to sustain the .verdict, and the judgment is affirmed.
Taylor, C. J., and Shackleford, Cockrell and Ellis, JJ., concur.
Whitfield, J., absent.